Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 1 of 20 PageID #: 4628



                       -IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  JASON LEE VAN DYKE                      §
      Plaintiff                           §
                                          §
  v.                                      §            Case No. 4:18cv247
                                          §
  THOMAS CHRISTOPHER RETZLAFF §
  a/k/a Dean Anderson d/b/a BV Files, Via §
  View Files L.L.C., and ViaView Files    §
        Defendant                         §

       PLAINTIFF’S RESPONSE TO DEFENDANT’S AMENDED MOTION FOR
                          SUMMARY JUDGMENT

                                             I. FACTS

1.     Plaintiff declines to further address ad nauseaum the delusions which Retzlaff

       continues to suffer concerning the facts of this case and Plaintiff’s reason for filing it.

       Plaintiff attaches as Exhibit “1” an unsworn declaration to establish facts not otherwise

       apparent from the record

2.     Plaintiff re-transmitted his first interrogatories to Retzlaff (shortly after the opening of

       discovery) on January 29, 2020. On March 10, 2020, Plaintiff sent his first request for

       production to Defendant. Ex. 1, ¶ 2 – 3.

3.     On March 15, 2020, Retzlaff amended his responses to Rule 26(A) disclosures in this

       cause in a manner that was so vulgar and outrageous that it caused Plaintiff to believe

       they were authored by Retzlaff himself – not his counsel Mr. Dorrell. Ex. 1, ¶ 4 – 5. A

       copy of these disclosures, which have not been amended since, are attached hereto as

       Exhibit “2” and incorporated by reference herein. Ex. 1, ¶ 5.

4.     Beginning on March 20, 2020, Retzlaff began filing a series of frivolous applications

       for protective orders against Plaintiff. Ex. 1, ¶ 6. On March 22, 2020, Plaintiff received



RESPONSE TO SUMMARY JUDGMENT                                                     Page 1 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 2 of 20 PageID #: 4629



      the correspondence attached hereto as Exhibit “3” and incorporated by reference herein

      from Mr. Dorrell. Ex. 1, ¶ 6. The nature of the offer was that Mr. Retzlaff dismiss his

      protective order lawsuits in exchange for payment by Plaintiff in the amount of

      $500,000.00 plus dismissal with prejudice of this lawsuit. Ex. 3. The offer was rejected

      by Plaintiff. Ex. 1, ¶ 6. It should be noted that all of Retzlaff’s frivolous protective

      order applications have now been dismissed, and in fact, the latest dismissal order is

      with prejudice to refiling due to Retzlaff’s outrageous litigation misconduct. A copy of

      that order, entered by the Honorable Jonathan Bailey on August 13, 2020, is attached

      hereto as Exhibit “4” and incorporated by reference herein. Ex 1, ¶ 7.

5.    Meanwhile, Retzlaff has failed and refused to participate in discovery in any

      meaningful way. Ex. 1, ¶ 8. This Court granted a motion to compel answers to

      interrogatories on April 14, 2020. ECF 153. After the entry of this order, Retzlaff

      responded to all or substantially all of Plaintiff’s discovery by invoking privilege under

      either the First or Fifth Amendment. A copy of Retzlaff’s answers to interrogatories,

      including all amended responses, is attached hereto as Exhibit “5” and incorporated by

      reference herein. A copy of Retzlaff’s answers to requests for production is attached

      hereto as Exhibit “6” and incorporated by reference herein. Ex 1, ¶ 8 -11.

6.    After Retzlaff’s invocation of his Fifth Amendment privilege, Plaintiff filed a motion

      with this Court for an oral examination of Retzlaff concerning his invocation of the

      privilege. ECF 164. This Court has not yet made a ruling with respect to whether Mr.

      Retzlaff’s invocation of privilege is valid or what, if any, consequences he should face

      in this case based upon his invocation of privilege.

7.    Plaintiff made further attempts to investigate his claim for malicious prosecution by



RESPONSE TO SUMMARY JUDGMENT                                                    Page 2 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 3 of 20 PageID #: 4630



      Retzlaff by issuing subpoenas for his communications with the Denton County District

      Attorney. This court entered an order quashing that subpoena pursuant to the law

      enforcement privilege. ECF 180.

                                      II.   ARGUMENT

A.    Retzlaff Cannot Use The 5th Amendment as Both a Shield and a Sword

8.    The Fifth Amendment privilege against self-incrimination may “be asserted in any

      proceeding, civil or criminal, administrative or judicial, investigatory or adjudicatory.”

      Kastigar v. United States, 441 U.S. 441, 445 (1972).

9.    The privilege protects witnesses from being compelled to provide testimony “which

      would furnish a link in the chain of evidence needed to prosecute the claimant” for a

      crime. United States v. Hubbell, 504 U.S. 27, 37 (2000) (quoting Hoffman v. United

      States, 341 U.S. 479, 485 (1951)). The privilege may be asserted both in response to

      written discovery and oral testimony. See e.g. Davis-Lynch v. Moreno, 667 F.3d 539,

      547 (5th Cir. 2012). If the self-incriminatory impact of the question is not apparent on

      its face, the trial court must determine why a question would lead the witness to give

      potentially incriminating information. United States v. Melchor Moreno, 536 F.2d

      1042, 1049 (5th Cir. 1976).

10.   Unlike criminal proceedings, if a court upholds a party’s invocation of privilege in a

      civil case, it may instruct the jury that it may draw an adverse inference from the

      defendant’s invocation of the Fifth Amendment: e.g. the jury may presume that, had the

      defendant testified, the testimony would have been harmful to him. Baxter v.

      Palmiginano, 425 U.S. 308, 318 (1976); FDIC v. Fidelity & Dep. Co., 45 F.3d 969 (5th

      Cir. 1995). In fact, when a witness’s invocation of the Fifth Amendment privilege is of




RESPONSE TO SUMMARY JUDGMENT                                                  Page 3 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 4 of 20 PageID #: 4631



      substantial probative value (as it is in this case), prohibiting evidence of such

      invocation may be an abuse of discretion. Hinojosa v. Butler, 547 F.3d 285, 293 – 95

      (5th Cir. 2008).

11.   Retzlaff has asserted his rights under the Fifth Amendment to waive himself from any

      kind of meaningful participation in discovery. Now, based his invocation of privilege

      and failure to participate in discovery, he has moved for summary judgment – asserting

      that Plaintiff has no evidence in support of his claims. Instead of using the Fifth

      Amendment as a shield to protect himself from revealing potentially incriminating

      information, Retzlaff is now using it as a sword on summary judgment. This Court

      should resolve this issue by giving Retzlaff the choice of either: (a) waiving his Fifth

      Amendment privilege and providing meaningful answers to Plaintiff’s discovery; or (b)

      continuing to invoke the privilege, and permitting a jury to make what it will of such

      invocation of privilege.

12.   It should not escape this Court’s notice that the portion of Retzlaff’s motion for

      summary judgment pertaining to libel relates only to the statements made concerning

      Plaintiff that were located on Defendant’s “BV Files” blog (located at

      www.viaviewfiles.net). Retzlaff completely fails to address the electronic mail

      communications sent under his “Dean Anderson” pseudonym to Plaintiff’s former

      employer at Karlseng, LeBlanc & Rich L.L.C. (“KLR”). This correspondence is

      specifically made a portion of Plaintiff’s defamation claim, as well as his claim for

      tortious interference with prospective relations. Retzlaff has apparently abandoned the

      most untenable portion of his defense, which is that he never made these publications in

      the first place.



RESPONSE TO SUMMARY JUDGMENT                                                   Page 4 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 5 of 20 PageID #: 4632



B.    Retzlaff’s Statements Are Not Mere Opinion or Rhetoric Hyperbole; They Are
      Defamatory Statements of Fact

13.   A defamatory statement, under Texas law, is one that injures a person’s reputation. See

      Bedford v. Spassoff, 520 S.W.3d 901, 905 (Tex. 2017); Hancock v. Variyam, 400

      S.W.3d 59, 62 (Tex. 2013). See also Nunnally & Franklin, 1 Tex. Prac. Guide Torts §

      1:33 (Dec. 2018 update) (discussing defamation under Texas law). Texas law also

      provides for liability if the “gist” of a collection of statements conveys a false and

      defamatory impression, even if each statement is literally correct. See Turner v. KTRK

      Television, Inc., 38 S.W.3d 103, 116-17 (Tex. 2000).

14.   A statement is defamatory per se if, on its face, the statement falls within the statutory

      definition of libel. Gartman v. Hedgpeth, 157 S.W.2d 139, 140-41 (Tex. 1941). To fall

      within the statutory definition, a statement must: (a) injure a living person’s reputation

      and thus expose the person to public hatred, contempt, or ridicule; (b) impeach a

      person’s honesty, integrity, virtue, or reputation; or (c) publish a person’s natural

      defects and thus expose the person to public hatred, ridicule, or financial injury. Tex.

      Civ. Prac. & Rem. Code § 73.001.

15.   A statement is also considered defamatory per se in Texas if it falls into one of the

      following categories: (a) A statement that injures a person in his office, profession, or

      occupation; Hancock, 400 S.W.3d at 64. (b) A statement that falsely charges a person

      with the commission of a crime; KTRK TV, 409 S.W.3d at 690. (c) A statement that

      imputes that a person presently has a loathsome disease; Memon v. Shaikh, 401 S.W.3d

      407, 421 (Tex. App. – Houston [14th Dist.] 2013). and (d) A statement that imputes

      sexual misconduct. Id. A statement that is not obviously hurtful on its face and requires

      extrinsic facts or circumstances to explain its defamatory nature is defamation per



RESPONSE TO SUMMARY JUDGMENT                                                   Page 5 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 6 of 20 PageID #: 4633



      quod. Id.

16.   The Texas Supreme Court has adopted the test used by the Milkovich court in

      determining whether a statement is actionable in defamation. Bentley v. Button, 94

      S.W.3d 561, 579 (Tex. 2002); Milkovich v. Lorain Journal Co., 497 U.S. 1, 19 – 23

      (1990). In his motion to dismiss, Retzlaff argues that the statements on his blog are

      either pure opinion or rhetorical hyperbole. However, the Milkovich court held that the

      First Amendment does not demand an inquiry into whether a statement is opinion or

      fact, because existing constitutional doctrine adequately secures freedom of expression

      without the need to create an artificial dichotomy between the two. 497 U.S. at 19.

      Under the test set out in Milkovich and adopted by Bentley, an opinion (like any other

      statement) can be actionable in defamation if it expressly or impliedly asserts facts that

      can be objectively verified. See e.g. Milkovich, 497 U.S. at 18-19; Bentley, 94 S.W.3d

      at 580.

17.   When Retzlaff states that “In my opinion, Van Dyke is a Nazi”, “In my opinion, Van

      Dyke is a Nazi drug addict”, or “[w]e will post more later about Denton attorney Jason

      Van Dyke and our efforts at identifying ALL of his clients, as well as the court records

      regarding him being a pedophile”, he has implied knowledge of facts which lead to the

      conclusion the Plaintiff is, in fact, a Nazi, a drug addict, or a pedophile respectively.

      Retzlaff cannot escape this implication by couching his statements in terms of opinion

      or rhetorical hyperbole, using ridiculous graphics near where these statements are

      published, publishing them in conjunction with taunts, or claiming that the entire blog

      is meant to be silly and fun. Plaintiff’s employers certainly did not see it this way. See

      Exhibit “7”. See also Ex. 1, ¶ 11.



RESPONSE TO SUMMARY JUDGMENT                                                    Page 6 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 7 of 20 PageID #: 4634



18.   While it may be an oversimplification of the issues in this case, the question of whether

      summary judgment should be granted boils down to an answer the following questions:

             1.      What would a person of normal intelligence believe if they saw the
                     following:




      2.     Is the following an expression of fact or an expression of opinion/hyperbole?




RESPONSE TO SUMMARY JUDGMENT                                                 Page 7 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 8 of 20 PageID #: 4635



      3.     Did Retzlaff intend for the contents of this post on the “BV Files” blog to be
             taken seriously by readers?




19.   There is no way a person of ordinary intelligence could read any of these headlines on

      the “BV Files” blog and reach the conclusion that the content was “loose figurative

      language” or that it was “pointed, exaggerated and heavily laden with emotional

      rhetoric and moral outrage.” These posts purport to print hard facts, their motive is

      crystal, and their purpose is clear: to inflict as much damage as possible on the

      reputation of Plaintiff and his clients, to harm Plaintiff’s law practice, and to serve as a

      deterrent to others from conducting business with him (lest he libel them in the same

      manner).

20.   Defendant argues that the blog contains what is purportedly a disclaimer.

      Perhaps the disclaimer cited by Defendant is the only portion of the blog not meant

      to be taken seriously because the following texts appears prior to it (as of 8/21/2020):



RESPONSE TO SUMMARY JUDGMENT                                                    Page 8 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 9 of 20 PageID #: 4636




      Thus, notwithstanding Retzlaff’s arguments to the contrary, the blog clearly purports

      to offer truthful information about Plaintiff and others. It even makes a (laughable)

      offer to “make it right” in the event of a “mistake” or getting something “plain wrong”.

C.    Referring to Plaintiff As a “Nazi” or “White Supremacist” Is Defamatory Per Se

21.   Courts around the country have recognized that whether a statement is “defamatory”

      must be measured by current social norms. It was once defamatory to falsely identify a

      white person as African American. In Flood v. News & Courier Co., the court held that

      “to call a white man a negro affects the social status of the white man so referred to.”

      50 S.E. 637, 639 (S.C. 1905). While a holding of this nature is outrageous by twenty

      first century standards, it was not until forty years ago that courts began rejecting

      claims for defamation based upon racial misidentification. The courts held “[p]rivate

      biases may be outside the reach of the law, but the law cannot, directly or indirectly,

      give them effect.” Thomason v. Times-Journal, Inc., 379 S.E.2d 551, 553, quoting



RESPONSE TO SUMMARY JUDGMENT                                                   Page 9 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 10 of 20 PageID #: 4637



       Palmore v. Sidoti, 466 U.S. 429, 422 (1984). See also: Albright v. Morton, 321 F.Supp.

       2d 130, 138 (D. Mass. 2004) (discussing defamation law and stating that “statements

       falsely linking a plaintiff to racial, ethnic, or religious groups, which plainly would not

       qualify as defamation today) Polygram Records Inc. v. Super. Ct., 170 Cal. App. 3d

       543, 557 (Cal. 1985) (rejecting claim based on supposed association of Plaintiff’s brand

       of wine with African Americans).

 22.   Similarly, courts have increasingly rejected previous rulings that allegations of

       homosexuality are defamatory per se. In Amrack Prods. Inc. v. Morton, the First Circuit

       rejected a defamation claim based upon an allegedly false claim of homosexuality. 410

       F.3d 69 (1st Cir. 2005). Many other courts have rejected defamation claims based upon

       homosexual conduct finding, for example, that “the fact of [prejudice] on the part of

       some does not warrant a judicial holding that gays and lesbians, merely because of their

       sexual orientation, belong in the same class of criminals.” Hayes v. Smith, 832 P.2d

       1022, 1025 (Colo. App. 1991). See also: Donovan v. Fiumara, 442 S.E.2d 572, 580

       (N.C. Ct. App. 1994) (finding that allegations of homosexuality are defamation per

       quod rather than defamation per se); Albright, 321 F. Supp. 2d at 138 (rejecting

       homosexuality as the basis of a claim for defamation per se); Yonaty v. Mincolla, 97

       A.D.3d 141, 145-46 (N.Y.App. Div. 2012) (rejecting a defamation claim concerning

       homosexuality based upon the “prevailing attitudes of the community” and the

       “tremendous evolution in social attitudes regarding homosexuality”).

 23.   Shortly after World War II and during the Cold War, courts held that misidentifying

       someone as a communist was defamatory per se. Utah State Farm Bureau Fed’n v.

       Nat’l Farmers Union Serv. Corp., 198 F.2d 20, 23 (10th Cir. 1952) (noting the “temper



 RESPONSE TO SUMMARY JUDGMENT                                                  Page 10 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 11 of 20 PageID #: 4638



       of the times” in holding that identifying someone as “communist” or a “communist

       sympathizer” is defamatory per se). When considering that openly socialist individuals

       are serving as mayors of cities like New York, as U.S. senators in Vermont, and in

       some cases, making credible runs for the presidency of the United States, it is highly

       probable that prevailing attitudes towards communism in the twenty-first century, and

       evolving social norms concerning communist ideas, would doom a defamation claim by

       a person claiming to have been defamed as a “communist” or “communist

       sympathizer”. However, referring to someone as a Nazi or a white supremacist in

       modern society is certainly the type of statement that meets the criteria for defamation

       per se under the Texas statute. Such claims are certainly as independently verifiable

       today (if not more so) as claims concerning communism were in 1954.

 24.   When a court categorizes statements as defamatory per se, it reinforces general societal

       disapproval of people described in the manner of the offending speech. This was a

       problem for courts when they are asked to uphold such implications of societal scorn

       for homosexuals and people of color. While white supremacy and anti-Semitism may

       have been acceptable when Flood was decided in 1905, such views have reached a

       level of scorn in the 21st century similar to that reserved for murderers and thieves. Just

       as evolutions in social attitudes have led to the acceptance of those previously scorned,

       those same attitudes condemn “Nazis” and other white supremacists as being akin to

       felons. The Court should recognize this societal change and find that wrongful

       references to an individual as a “Nazi” or “white supremacist” as legally actionable as

       defamation per se. Doing so would not buck judicial trends: it would validate societal

       disapproval of Nazis and other forms of racism while holding sociopaths like Retzlaff




 RESPONSE TO SUMMARY JUDGMENT                                                 Page 11 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 12 of 20 PageID #: 4639



       accountable when they make such claims falsely, recklessly, and with malicious intent.

 25.   Court have already recognized, at least implicitly, that similar terms can form the basis

       for a defamation claim. In Armstrong v. Shivrell, a disbarred attorney was sued for

       defaming a student activist at the University of Michigan. 596 Fed.Appx. 433 (6th Cir.

       2015). Shivrell made the same arguments concerning opinion and rhetorical hyperbole

       that Retzlaff makes in his motion. The 6th Circuit found that “the vast majority of

       Shirvell's statements were capable of defamatory meaning because they can reasonably

       be interpreted as conveying actual facts. The common usage of Shirvell's words does

       not suggest that they are commonly understood as loose, figurative, or

       hyperbolic. Courts have held that words like "liar" and "racist" have clear, well

       understood meanings, which are capable of being defamatory.” Id. at 442

       (emphasis added, quoting Milkovich at 1; Taylor v. Carmouche, 214 F.3d 788, 793-94

       (7th Cir. 2000); and Connaughton v. Harte Hanks Commc'ns, Inc., 842 F.2d 825, 840-

       41 (6th Cir. 1988)).

 26.   Between the “Unite the Right” rally in Charlottesville, Virginia in 2017 and the killing

       of George Floyd in Minneapolis, MN earlier this year, there is a large segment of the

       population which believes that we are going through what has been referred to as a

       “national reckoning” on issues of race and white supremacy. Both events have charged

       the national conversation concerning such issues and created what has colloquially been

       referred to as a “cancel culture”, in which those who refuse to tow the politically

       correct line on racial issues quickly find themselves unemployable and homeless. The

       sad truth is that, whenever trumped up charges of racism, Nazism, and white supremacy

       are conjured out of thin air by the Thomas Retzlaffs of this world, they almost



 RESPONSE TO SUMMARY JUDGMENT                                                Page 12 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 13 of 20 PageID #: 4640



       inevitably result in ruined careers, broken families, and worse. The victims of “cancel

       culture” are no less deserving of justice than victims of hate crimes or police brutality.

 D.    All of Retzlaff’s Other Statements Are Also Defamatory Per Se

 27.   Retzlaff is also being sued for repeatedly making factual assertions that Plaintiff is a

       drug addict, a pedophile, has a criminal record for abusing women, is involved in

       revenge pornography, has bipolar disorder, has syphilis, and has engaged in criminal

       sexual misconduct such as a homosexual relationship with a witness and unwanted

       sexual solicitation.

 28.   Each and every one of these assertions of fact imputes that Plaintiff has committed a

       felony or a crime of moral turpitude (sexual assault of a child, possession of child

       pornography, possession of a controlled substance, witness tampering, and assault

       causing bodily injury are just a few of the criminal offenses that can be imputed from

       these statements). The mere fact that they falsely impute that Plaintiff has committed

       crimes of this nature would be sufficient to bring a claim for defamation per se

       regardless of Plaintiff’s occupation.

 29.   These allegations are more serious in light of that fact that, at the time they were made,

       Plaintiff was an attorney. To the extent that each of these statements impute a crime,

       they also impute a violation of the rules of professional conduct in each jurisdiction

       where Plaintiff was licensed to practice. See e.g. Tex. Discip. R. Prof. Cond. §

       8.04(a)(2). Furthermore, although allegations of drug addiction and mental illness are

       not always prosecuted by state bar authorities as per se violations of the rules of

       professional conduct in the absence of a criminal conviction, they are often used to strip

       attorneys of their licenses on the basis that such addictions make them mentally unfit to




 RESPONSE TO SUMMARY JUDGMENT                                                 Page 13 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 14 of 20 PageID #: 4641



       practice law.

 30.   To the extent that pedophilia and drug addiction have been treated as “diseases” by

       mental health professions in recent years, imputing this type of conduct to Plaintiff also

       carries with it the implication that Plaintiff presently has a loathsome disease, which

       meets the criteria for defamation per se.

 E.    Retzlaff Has Mischaracterized Plaintiff’s Claim for Tortious Interference, As Well
       As The Law Pertaining to Harassment and Stalking

 31.   To prove that a defendant’s conduct was independently tortious or unlawful, a plaintiff

       must demonstrate that a defendants conduct would be actionable under a recognized

       tort. Wal-Mart Stores v. Sturges, 52 S.W.3d 711, 726 (Tex. 2001); Astoria Indus. v.

       SNF, Inc., 223 S.W.3d 616, 634 (Tex. App. – Fort Worth 2007, pet. denied). It is not

       the plaintiff’s burden to prove that defendant’s conduct was not justified or privileged,

       and any such claim must be raised as an affirmative defense. Sturges, 52 S.W.3d at 727.

 32.   The only claim of privilege relied upon by Retzlaff is his completely unmeritorious

       claim that this entire lawsuit was filed in retaliation for a state bar grievance – rather

       than in retaliation for Retzlaff proximately causing the termination of Plaintiff’s

       employment. ECF 126, ¶ 98. Is there any evidence of tortious or unlawful conduct by

       Retzlaff? The answer to that question is a clear and unequivocal “YES”.

 33.   In addition to libel, Retzlaff has criminally stalked and harassed Plaintiff in violation of

       both Tex. Penal Code § 42.07(a)(7) and § 42.072, as well as 18 U.S.C. § 2261A.

       Although the Second Court of Appeals in Fort Worth appeared to make a holding in the

       Fernandez case cited by defense counsel that “stalking” can only occur with respect to

       conduct between persons in some sort of dating relationship, this holding is clearly

       contrary to the plain wording of the statute. See Tex. Penal Code § 42.072(a).


 RESPONSE TO SUMMARY JUDGMENT                                                   Page 14 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 15 of 20 PageID #: 4642



 34.   The question of the constitutionality of the Texas stalking and harassment statutes –

       which have been repeatedly violated by Retzlaff – remains an open one. The U.S.

       Supreme Court had an opportunity to weigh in on the matter, but denied certiorari in

       Ogle v. Texas in October of 2019. Despite the U.S. Supreme Court declining to address

       the issue in Ogle, both the harassment and stalking statute are reasonable restrictions on

       speech and have been held as such by many intermediate Texas appellate courts.

 35.   The last time the Texas Court of Criminal Appeals addressed that harassment statute, it

       as asked to consider whether Tex. Penal Code § 42.07(a)(4) (telephone harassment) ran

       afoul of speech protected by the First Amendment. Scott v. State, 322 S.W.3d 662 (Tex.

       Crim. App. 2010), abrogated on other grounds by Wilson v. State, 448 S.W.3d 418

       (Tex. Crim. App. 2014). While the court held that constitutional guarantees on free

       speech generally protects the freedom to express ideas, opinions and information, the

       state may lawfully proscribe conduct that invades the substantial privacy interests of

       another in an essentially intolerable manner. Id. at 668-69. The conduct committed by

       Retzlaff in this case is another perfect example of conduct invading the substantial

       privacy interests of Plaintiff in an essentially intolerable manner.

 36.   In the Barton case cited by Retzlaff, the state court of appeals in Fort Worth interpreted

       the Wilson case as repudiating the entire holding of the Scott case (and thus, opening

       the door to declare the § 42.07(a)(7) – relating to online harassment - unconstitutional).

       Barton demonstrates little more than a split among Texas intermediate appellate courts

       concerning the constitutionality of Tex. Penal Code § 42.07(a)(7), which has yet to be

       resolved by the Texas Court of Criminal Appeals.

 37.   At least four intermediate appellate courts have disagreed with the Barton court and




 RESPONSE TO SUMMARY JUDGMENT                                                 Page 15 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 16 of 20 PageID #: 4643



       upheld the constitutionality of the harassment statute based upon the reasoning of the

       Court of Criminal Appeals in Scott. Lebo v. State, 474 S.W.3d 402, 408 (Tex. App. --

       San Antonio 2015, pet. ref'd); Ex Parte Hinojos, Cause No. 08-17-00077-CR (Tex.

       App. -- El Paso, Dec. 19, 2018, pet. ref'd); Ex Parte Reece, Cause No. 11-16-00196-CR

       (Tex. App.-Eastland Nov. 30, 2016, pet. ref'd); Blanchard v. State, No. 03-16-00014-

       CR (Tex. App.-- Austin, June 2, 2016, pet. ref'd); Other courts have upheld the

       constitutionality of the Tex. Penal Code § 42.07(a)(7) since Barton. See e.g. Tarkington

       v. State, Cause No. 12-19-00078-CR (Tex. App. – Tyler Mar. 18, 2020). The Texas

       Court of Criminal Appeals has yet to weigh in on the holding in Barton.

 38.   Regardless of whether the Texas stalking or harassment statutes are constitutional,

       Retzlaff has also violated 18 U.S.C. § 2261A (the federal stalking statute) with respect

       to Plaintiff and has libeled Plaintiff. His conduct clearly meets the criteria for that

       which is “independently tortious or unlawful”.

 F.    Plaintiff Is Not Required to Prove The New York Times Standard of Actual Malice
       Because He Is Not A Public Figure

 39.   Despite Retzlaff’s claims to the contrary, Plaintiff is not a public figure in any respect.

       This question was litigated at length on Defendant’s motion to dismiss under FRCP

       12(b)(6) and Plaintiff’s response to the same. Furthermore, the electronic

       communications by Retzlaff to KLR, as well as the statements on his website, clearly

       pertained to the business Plaintiff was conducting as an attorney.

 40.   Business disparagement is a tort similar to defamation because both involve the

       imposition of liability for an injury sustained through publication to a third person of a

       false statement of fact concerning the plaintiff. Astoria Industries, 223 S.W.3d at 624-

       25. The difference is that an action for defamation is to protect the personal reputation


 RESPONSE TO SUMMARY JUDGMENT                                                   Page 16 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 17 of 20 PageID #: 4644



       of an injured party while an action for business disparagement is to protect the

       economic interests of an injured party. Hurlbut v. Gulf Atlantic Life Ins. Co., 749

       S.W.2d 762, 766 (Tex. 1987).

 41.   The common-law standard for business disparagement required a plaintiff to prove the

       defendant’s malice in making the statement. However, the element of malice can be

       met in a business disparagement case by demonstrating knowing falsity, reckless

       discard for falsity, or acting with ill will or intent to interfere with a plaintiff’s interests.

       Id. at 766; Restatement (Second) of Torts § 623A (1977).

 42.   The U.S. Supreme Court has required a proof of knowing falsity or reckless disregard

       for truth – actual malice – in business disparagement cases against a media defendant.

       See Bose Corp. v. Consumers Union of United States, Inc., 466 U.S. 485, 511-14

       (1984). The Texas Supreme Court has also assumed, without deciding, that the New

       York Times standard for actual malice applies to a public figures business

       disparagement suit against a media defendant. Forbes Inc. v. Granada Biosciences Inc.,

       124 S.W.3d 167, 171 (Tex. 2003). However, it remains unclear whether the common

       law standard or some other standard applies in cases such as this where the party

       disparaged is not a public figure, the defendant is not a media outlet, and the

       disparagement does not involve a matter of public concern.

 43.   If the common law controls, simple proof of ill will qualifies as a basis of liability.

       Hurlbut, 749 S.W.2d at 766; Forbes, 124 S.W.3d at 170. It does control in this case.

       Especially in light of his arguments concerning the nature of the BV Files blog, Retzlaff

       cannot credibly claim to be a media defendant. Furthermore, Retzlaff’s summary

       judgment motion provides neither evidence nor argument on the question of whether




 RESPONSE TO SUMMARY JUDGMENT                                                     Page 17 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 18 of 20 PageID #: 4645



       Plaintiff is a public figure (a question that was already addressed at length in his

       12(b)(6) motion and Plaintiff’s response).

 44.   There is no legitimate question that the parties to this case have harbored, and continue

       to harbor, extreme amounts of hostility and ill-will towards each other (as this Court

       has noted on several occasions). There can also be no question that Retzlaff’s behavior

       was specifically designed to cause to cause the termination of Plaintiff’s employment as

       an attorney and that it was intended to harm his career.

 45.   Finally, even if Plaintiff were a public figure, Retzlaff’s conduct on his face goes

       beyond reckless disregard for the truth: this is a sociopathic defendant who has no

       regard for the truth whatsoever and who, since March of 2017, has routinely made

       claims about Plaintiff that any reasonable investigation would conclusively establish as

       lies. The plainly obvious fact that Retzlaff himself fails to qualify as a “reasonable

       person” is neither justification nor excuse for his behavior.

 G.    Retzlaff Clearly Initiated and Procured A Malicious Prosecution of Plaintiff

 46.   It is well-settled law that a defendant “initiates” a criminal prosecution by making a

       formal charge to law enforcement authorities. Browning-Ferris Indus. v. Lieck, 881

       S.W.2d 288, 292 (Tex. 1994). Evidence that the defendant filed formal charges against

       the plaintiff is sufficient to show that the defendant initiated the criminal prosecution.

       Id. at 293. A defendant “procures” a prosecution if its actions were enough to cause the

       prosecution and if the prosecution would not have occurred but for its actions. Id. at

       292.

 47.   Plaintiff attaches as Exhibit “8” the electronic communications between himself and

       Oak Point Police Chief Michael Shackleford (“Shackleford”) in support of his



 RESPONSE TO SUMMARY JUDGMENT                                                  Page 18 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 19 of 20 PageID #: 4646



       contention that Retzlaff procured a prosecution against him. He attaches as Exhibit “9”

       a copy of the affidavit executed by Shackleford in support of an arrest warrant. He

       attaches as Exhibit “10” the (perjured) affidavit submitted by Retzlaff to Shackleford,

       which was referenced in Shackleford’s arrest warrant affidavit. He also attaches as

       Exhibit “11” additional e-mails communications to the Oak Point Police Department

       from Retzlaff concerning Plaintiff. These documents conclusively prove that Plaintiff

       would not have been wrongfully arrested by the Oak Point Department of Public Safety

       but for the false report made by Retzlaff. See also Ex. 1, ¶ 12 – 15.

 48.   For the purposes of a malicious prosecution lawsuit, a no-bill from a grand jury is

       legally sufficient to show that a prosecution was terminated in a Plaintiff’s favor. See

       French v. French, 385 S.W.3d 61, 71-72 (Tex. App. – Waco 2012, pet. denied);

       Restatement (2d) of Torts § 659(b). A copy of the no bill (for a lesser included offense

       of harassment) is attached hereto as Exhibit “12”.

 49.   Plaintiff was also innocent of the charge because he did not send the e-mail referenced in

       the arrest warrant affidavit, and hence, did not commit the offense. Ex 1, ¶ 16 – 17.

       Shortly prior to the no-bill, Plaintiff’s prior roommate invoked his Fifth Amendment

       privilege against self-incrimination as to his relationship and contacts with Retzlaff. A

       copy of that affidavit is attached hereto as Exhibit “13”. See also Ex. 1, ¶ 18 – 19.

 50.   Defendant is correct with respect to one of the points made in his motion: Plaintiff has

       no way of knowing what Retzlaff honestly and reasonably believed the facts to be with

       respect to the false report he filed against Plaintiff. Once again, the reason for this is

       because Retzlaff has refused to answer discovery that is specifically related to this

       element of the tort. The communications between Retzlaff and police, prosecutors, and




 RESPONSE TO SUMMARY JUDGMENT                                                    Page 19 of 20
Case 4:18-cv-00247-ALM Document 206 Filed 08/21/20 Page 20 of 20 PageID #: 4647



       other individuals (including, potentially, Isaac Lee Marquardt and Jason Ryan De

       Keresforth Armitage) would likely have shed significant light on Retzlaff’s malicious

       intentions. Once again, Plaintiff would show that the Retzlaff cannot use his Fifth

       Amendment privilege as both a shield and a sword. See supra ¶ 11 – 15.

                                         III. PRAYER

 51.   Plaintiff prays that Defendant’s motion for summary judgment be denied.

                                                     Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                     Jason L. Van Dyke
                                                     PO Box 2618
                                                     Decatur, TX 76234
                                                     P – (940) 305-9242
                                                     Email: jasonleevandyke@protonmail.com

                                CERTIFICATE OF SERVICE

  I certify that a true and correct copy of the foregoing was electronically filed on the
  CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
  Dorrell, Attorney for Defendant.

                                                     /s/ Jason Lee Van Dyke
                                                     JASON LEE VAN DYKE




 RESPONSE TO SUMMARY JUDGMENT                                                Page 20 of 20
